Exhibit 10.21
EXTERRAN PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
FIRST AMENDMENT TO GRANT OF PHANTOM UNITS WITH DERS
          THIS FIRST AMENDMENT TO GRANT OF PHANTOM UNITS WITH DERS (the
“Amendment”) is entered into by and between Exterran GP LLC (formerly UCO GP
LLC), on behalf of Exterran General Partner, L.P. (formerly UCO General Partner,
LP) (the “Company”), and Stephen A. Snider (the “Grantee”).
WITNESSETH:
          WHEREAS, Exterran GP LLC, on behalf of Exterran General Partner, L.P.,
previously granted to the Grantee, on March 4, 2008, 9,310 Phantom Units with a
tandem grant of Distribution Equivalent Rights or DERs with respect to each
Phantom Unit under the Exterran Partners, L.P. Long-Term Incentive Plan, as
amended (the “Plan”),, pursuant to the terms and conditions set forth in a Grant
of Phantom Units with DERs Award Agreement (the “Agreement”) and the Plan; and
          WHEREAS, the Company and the Grantee desire to amend the Agreement to
make certain changes with regard to vesting and expiration provisions of the
Agreement;
          NOW, THEREFORE, effective as of October 28, 2008, the Agreement is
hereby amended as follows:
     1. Paragraph 1 of the Agreement is hereby amended by adding the following
sentence to the end thereof:
“Notwithstanding any provision of this Agreement to the contrary, all unvested
Phantom Units then held by you as of December 31, 2009, and all DERs then
credited to your DER account as of such date, shall automatically be forfeited
without payment, and this Agreement shall terminate and be of no further force
and effect as of December 31, 2009 (and you will not be entitled to any benefits
or payments on or after such date under this Agreement).”
     2. Paragraph 3(a) of the Agreement is hereby amended to read as follows:

  “(a)   Death, Disability or Retirement. If your employment with the Company
terminates as a result of your death, a disability that entitles you to benefits
under the Company’s long-term disability plan, or your retirement, the Phantom
Units then held by you and any DERs credited to your DER account shall
automatically become fully vested upon such termination. For purposes of this
Agreement, “retirement” means your voluntary termination of employment with the
Company on or after January 1, 2009 and on or prior to December 31, 2009.”

1



--------------------------------------------------------------------------------



 



     3. The first sentence in Paragraph 4 of the Agreement is hereby amended to
read as follows:
“Subject to Paragraph 7 below, as soon as administratively practicable after the
vesting date of a Phantom Unit, but in no event later than the 60th day after
such vesting date, the Company shall pay you one Unit with respect to such
vested Phantom Unit; provided, however, the Committee may, in its sole
discretion, direct that a cash payment be made to you in lieu of the delivery of
such Unit.”
     The Agreement shall remain in full force and effect and, as amended by this
Amendment, is hereby ratified and affirmed in all respects.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment effective
as of October 28, 2008.

            EXTERRAN GENERAL PARTNER, L.P.
by its general partner Exterran GP LLC
      By:           Name:   George Stephen Finley        Title:   Director     
  GRANTEE
            Stephen A. Snider             

3